Citation Nr: 0603890	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The case returns to the Board following a remand to the RO in 
December 2000.

The Board notes that the veteran testified before the 
undersigned Veterans Law Judge Day at a Travel Board hearing 
in October 2000.  The veteran's representative from Disabled 
American Veterans was present at that hearing.  The veteran 
also testified before the undersigned Veterans Law Judge 
Crowley at a Travel Board hearing in November 2005.  Although 
he remains represented by Disabled American Veterans, the 
veteran opted to proceed at the hearing without a 
representative present due to the fact that the 
representative was unable to attend. 

During the November 2005 hearing, the veteran raised the 
issues of service connection for hypertension, degenerative 
joint disease, recurrent urinary tract infection, 
diverticulosis, abdominal muscle strain, and disorder of the 
left fifth toe.  These issues are referred to the RO for the 
appropriate action. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran did not engage in combat with the enemy.

3.  There is competent evidence that the veteran is currently 
diagnosed as having PTSD that is related to a verified in-
service stressor.  

4.  There is no evidence of a chronic skin disorder in 
service or within an applicable presumptive period, no 
evidence of continuous post-service symptoms or any disorder 
shown in service, and no competent evidence of a nexus 
between any chronic skin disorder the veteran may currently 
have and his period of active service from November 1965 to 
August 1967.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

With regard to PTSD, service connection for PTSD in 
particular requires: 1) medical evidence establishing a clear 
diagnosis of the condition; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  

The Board notes that, during the course of this appeal, VA 
amended 38 C.F.R. 
§ 3.304(f), specifically the provisions concerning combat-
related stressors.  See 38 C.F.R. § 3.304(f) (1996); 64 Fed. 
Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  In this case, although the veteran generally 
alleges that he engaged in combat, the Board finds no 
evidence to support this assertion.  In addition, the 
described in-service stressors are not related to combat.  
Therefore, the Board finds that a detailed discussion 
concerning the regulation changes addressing combat-related 
stressors is not required here.  

When VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997) Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). 

Review of the claims folder reveals that the veteran is 
currently diagnosed as having PTSD.  The report of the April 
1998 VA psychiatric examination states that the diagnosis was 
directly related to his experiences in Vietnam.  The 
veteran's alleged in-service stressors, which were described 
during the April 1998 VA examination and in multiple written 
and oral statements, include witnessing and experiencing an 
ammunition dump being sabotaged and blown up.   
 
The veteran's service personnel records show that he served 
in Vietnam from August 1966 to August 1967.  From August 1966 
to through April 1967, he was assigned to Company A, 40th 
Signal Battalion.  Correspondence received in October 2003 
from the U.S. Armed Services Center for Unit Records Research 
(now known as the U.S Army and Joint Services Center Records 
Research Center) confirms that Company A, 40th Signal 
Battalion was permanently stationed at Long Binh, which was 
home to an ammunition supply depot.  Accompanying unit 
records show that the ammunition supply depot was subject to 
numerous attacks from October 1966 to February 1967, some of 
which resulted in casualties and heavy material losses.  The 
Board finds this evidence sufficient to corroborate the 
veteran's in-service stressor discussed above.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (the law does not 
require evidence of personal exposure to or participation in 
non-combat-related rocket attacks, which were corroborated by 
official records).  The findings in Pentecost clearly 
supports the veteran's claim. 

The record reflects a current diagnosis of PTSD, credible 
evidence of an in-service stressor, and competent evidence of 
a nexus between the two.  38 C.F.R. § 3.304(f).  Accordingly, 
the Board finds that the evidence supports service connection 
for PTSD.  38 U.S.C.A. § 5107(b).  The appeal is granted.

It is important to note that this finding does not suggest 
that all of the veteran's current difficulties are associated 
with PTSD or that all of the veteran's current problems can 
be reasonably related to his service many years ago.  In 
fact, there appear to be difficulties other than PTSD.  In 
any event, the nature and extent of the PTSD is not before 
the Board at this time. 

With regard to the claim of service connection for a skin 
disorder, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who served 
in Vietnam from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed to an herbicide agent during such Vietnam 
service, absent affirmative evidence to the contrary.  
38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases, 
including chloracne or other acneform disease consistent with 
chloracne and porphyria cutanea tarda, are associated with 
herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  These 
diseases must have become manifest to a degree of 10 percent 
or more within one year after the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii). 

The veteran alleges that he has a chronic skin disorder, to 
include as due to exposure to Agent Orange in service.  
Initially, the Board notes that the veteran served in Vietnam 
during the requisite time period, such that exposure to an 
herbicide agent is presumed.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  However, the veteran is not 
diagnosed as having chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, or any 
disease associated with herbicide exposure.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  The Board acknowledges 
that the report of the May 1995 VA dermatology examination 
includes a diagnosis of "history of acne with residual 
facial scar suggestive of cystic acne but which could have 
been chloracne associated with Agent Orange."  

With regard to the above statement, the use of the term 
"could" or other such speculative language is insufficient 
to establish a diagnosis of a presumptive disease and 
therefore a plausible claim.  See Bloom v. West, 12 Vet. App. 
185 (1999); Bostain v. West, 11 Vet. App. 124 (1998).  
Overall, the Board finds this opinion to be entitled to 
limited probative weight due to its highly speculative 
nature. 

Subsequent VA examinations performed in June 1997 and May 
2004 specifically determined that there was no evidence of 
chloracne or acne otherwise associated with Agent Orange 
exposure.  The Board finds these reports are based on a full 
examination of the veteran and entitled to great probative 
weight.  These reports provide evidence against this claim.  
Accordingly, service connection for a skin disorder as due to 
herbicide exposure on a presumptive basis is not established.

Similarly, the Board finds that service connection must be 
denied on a direct basis.  Service medical records disclose 
that the veteran had a skin mole excised from his scalp in 
June 1966 and a wart removed in July 1966.  Notes dated in 
November 1966 reflect findings of tinea versicolor on the 
neck, a small area of lesions in the right axillae, and 
multiple warts on the hands.  In April 1967, the veteran was 
treated for a rash in the groin area.  However, there is no 
evidence that any skin disorder was chronic in service.  
Specifically, the report of the August 1967 physical 
examination at separation is negative for skin disorder.  In 
addition, the accompanying report of medical history shows 
that the veteran denied any history of skin disorder.  
Finally, although the veteran reports a vague history of skin 
problems since service, there is no post-service evidence of 
continuous symptoms of any skin disorder shown in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Overall, 
the Board finds that both service and post-service medical 
records provide evidence against this claim. 

The Board observes that the most recent VA dermatology 
examination performed in May 2004 found no evidence of skin 
disorder, other than scars.  However, VA medical records and 
prior VA examinations reflect some findings and treatment of 
skin abnormalities.  Therefore, despite the May 2004 VA 
examination, the Board will assume the existence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In any event, there is no competent evidence of a 
nexus between any current skin disorder the veteran may have 
and his period of active service, to include exposure to 
herbicides.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the May 2004 
VA dermatology examiner stated that the veteran's history was 
consistent with diagnoses of hidraditis supportive (sic) of 
the buttocks, pilar cysts of the scalp, and acne or a cyst on 
the chin, none of which had a specific link to Agent Orange.         

The veteran's personal, lay opinion that his skin complaints 
are related to service is not competent medical evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for a skin disorder.  38 U.S.C.A. § 
5107(b).  The appeal is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in May 2004, as well as information provided in the 
September 1995 rating decision and September 1998 statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  In addition, the August 2004 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Finally, the May 2004 VCAA letter conforms to 
38 C.F.R. § 3.159(b)(1) and asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the September 1995 rating decision on 
appeal was issued years before the enactment of the VCAA, 
such that notice compliance prior to the decision is 
impossible.  Pelegrini, 18 Vet. App. at 120.  In any event, 
as discussed above, the Board has determined that the veteran 
has received all required VCAA notice.  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that timing of the notice resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

Based on the above, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and several relevant medical examinations 
and opinions.  Although the veteran submitted some evidence 
that included a private medical record, the veteran has not 
identified or authorized VA to obtain any other private 
medical evidence.  

The Board notes that the RO attempted to secure records from 
the Social Security Administration.  Correspondence received 
November 2002 indicated that the veteran's disability claim 
had been denied in 1986 and that associated records were no 
longer available.  There is no other indication or allegation 
that additional relevant evidence remains outstanding.  
Beyond this fact, there is absolutely no indication that 
records from Social Security would provide a basis to 
associate a current skin disorder with service many years 
ago.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted.

Service connection for a skin disorder is denied. 



			
	GARY L. GICK	J. E. DAY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


